                   IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


STATE OF NORTH CAROLINA DIVISION )
OF SERVICES FOR THE BLIND,       )
                                 )
               Plaintiff,        )
                                 )
               v.                )                            1:17CV1058
                                 )
UNITED STATES DEPARTMENT OF      )
EDUCATION, REHABILITATION        )
SERVICES ADMINISTRATION, and     )
LLOYD CHADWICK HOOKS,            )
                                 )
               Defendants.       )


                                        ORDER

       The Recommendation of the United States Magistrate Judge was filed with the Court

in accordance with 28 U.S.C. § 636(b) and, on August 23, 2019, was served on the parties in

this action.   (ECF Nos. 23, 24.)     Plaintiff filed objections to the Magistrate Judge’s

Recommendation. (See ECF No. 25.) Lloyd Chadwick Hooks (“Defendant”) also filed

objections to the Magistrate Judge’s Recommendation, (see ECF No. 26), to which Plaintiff

responded, (see ECF No. 27).

       The Court has appropriately reviewed the Magistrate Judge’s Recommendation and has

made a de novo determination in accord with the Magistrate Judge’s Recommendation. The

Court therefore adopts the Magistrate Judge’s Recommendation.

       IT IS THEREFORE ORDERED that the Complaint/Petition, (ECF No. 1), is

GRANTED in part and DENIED in part as follows:
          1.     The Arbitration Award is VACATED insofar as it authorizes compensatory

damages. (See ECF No. 1-1 at 51.)

          2.     The Arbitration Award and Supplemental Award are AFFIRMED in their

award of attorney’s fees. (See id.; ECF No. 14-1 at 24.)

          3.     The Arbitration Award is AFFIRMED in its findings that Plaintiff and Eller

violated the Regulation. (See ECF No. 1-1 at 50.)

          4.     The Arbitration Award is AFFIRMED in ordering the deletion of previous

discretionary point awards. (See id.)

          5.     The Arbitration Award is AFFIRMED in ordering Plaintiff to reconstitute the

original interview panel, perform the required give and take interviews with all eight original

applicants, award discretionary points based only on information disclosed in such interviews,

in conformity with the Regulation (see id.), and award the I-85 Rest Stop to Defendant if he

“has the highest point total after points are awarded by the reconstituted interview panel” (id.

at 51).

          6.     The Arbitration Award is VACATED insofar as it orders Plaintiff to set aside

confidentiality regulations and provide blind licensees access to specified financial

information. (See id.)

          Judgment will be entered contemporaneously with this Order.

          This, the 30th day of September 2019.


                                             /s/ Loretta C. Biggs
                                             United States District Judge
